September, 1880.[Affirming 6 Abb. New Cas. 76.]Bills and Notes.—Law op Place.—Usury.—Conflict of Laws. —Deposit in Post-Office.—Evidence.The mailing of a new note for signature in response to a request for a renewal and that a new note be sent, constitutes an acceptance of the proposal for renewal, and renders the agreement to renew complete; and the place of the mailing is the place of the contract.A defense cannot be availed of when the facts on which it is based are not found by the referee, nor requested to be found, and contrary findings are not excepted to.Appeal from a judgment of the court of common pleas affirming a judgment entered upon the report of a referee.“ Six months after date, for value received, I promise to pay H. C. Hand, cashier or order, at the First National Bank of Middletown, N. Y., two thousand dollars, without defalcation.“H. R. Low.”*392The note in suit was given in response to a letter written by the defendant at Honesdale, Pa., and there mailed to and there received by the plaintiff, requesting a renewal of the note it then held. The note in suit was drawn up by the plaintiff at Honesdale, Pa., and sent by mail to the defendant at Middletown, N. Y., for signature. He signed it and sent it back through the mail to the plaintiff also sending a check for $80, which was paid for the extension. Plaintiff thereupon surrendered the old note, and returned it to the defendant. The defense was usury.The case was submitted to a referee, who found for the plaintiff.From this decision the defendant appealed.The court of appeals affirmed the judgment, on the grounds stated in the head-note.